Sognier, Judge.
Cardell Jones and Henrietta Henry brought suit against Valley Forge Insurance Company asserting that they were insured under a policy issued by Valley Forge, that they incurred a loss of personal property covered by the policy, that they performed all duties required under the policy, but that Valley Forge refused to pay their claim. The trial court granted summary judgment in favor of Valley *592Forge and this appeal ensued.
Decided May 17, 1989.
William S. Lewis, for appellants.
Webb, Carlock, Copeland, Semler & Stair, Dennis J. Webb, Nancy J. Berger, William J. Rawls II, for appellee.
Appellants’ alleged loss occurred on December 8, 1986. On September 29, 1987, appellee informed appellants by letter that it was denying their claim because appellants had materially misrepresented facts and circumstances about their alleged loss and that appellants “should consider the policy void as of this time .... If you wish to proceed with this claim, govern yourself according to the law of this state and the terms of the policy. No defenses will be waived.” The policy between the parties provided that “[n]o action can be brought unless the policy provisions have been complied with and the action is started within one year after the date of loss.” Appellants filed this suit in May 1988.
No question of fact remains that appellee was entitled to summary judgment based on appellants’ failure to file suit within the 12-month limitation period set forth in the policy. See Granville v. Ga. Farm Bureau &c. Ins. Co., 172 Ga. App. 425 (323 SE2d 288) (1984). Appellants’ sole argument on appeal is that appellee cannot rely upon the limitation provision in the policy because appellee declared the policy void in its September 29th letter. However, that argument does not avail appellants because even assuming, arguendo, that the insurance policy was properly rescinded at that time, no policy would exist under which appellants could pursue in law their breach of contract claim. See generally Eller v. McMillan, 174 Ga. 729, 732 (163 SE 910) (1932).

Judgment affirmed.


Banke, P. J., and Pope, J., concur.